Case 2:19-cv-00538-JCC Document 100-18 Filed 04/01/21 Page 1 of 3




         Exhibit 18
                  Case 2:19-cv-00538-JCC Document 100-18 Filed 04/01/21 Page 2 of 3

                                      Home Loan Modification Overview Chronology
                                                        From 2007 to 2015




August 29, 2012

Karen D. Smith
P.O. Box 22417
Seattle, WA 98122
206 329 9303
206 329 9923 Fax

RE: Bank of America Loan #
    Property Address: 819 21st Avenue, Seattle, WA 98122

Attorney General’s Office
800 5th Ave, Suite 2000
Seattle, WA 98104-3188

Hello AG’s Office,

I have been working on modifying my loan for several years now. I have done and supplied everything they have asked for. Prior to
the National Mortgage Settlement I was set to go through mediation working with HUD Counseling group Solid Ground as my home
was put into foreclosure as I was working on a loan modification and the last letter told me that I did not qualify because the
Investor was not participating at this time. As you are well aware the mediation was first postponed and then cancelled per the
letter I received from the State of Washington Department of Commerce, January 12, 2012.

Since the implementation of the National Mortgage Settlement came about I received a letter from Bank of America dated May 14,
2012 starting “We have reviewed your appeal of our decision that your loan is not eligible for the federal government’s Home
Affordable Modification Program. Unfortunately, this letter is to inform you that your loan is still not eligible for the program. If a
foreclosure sale of your property was pending and on hold, that hold has been released and foreclosure proceedings have
resumed…”

On May 23, 2012I received a letter dated May 14, 2012 from Damion Bates informing me that he would be my dedicated Customer
Relations Manager. I have spoken with over the past several months, in hopes of getting my loan modified.

On May 24, 2012 I received a letter thanking me for my interest in the modification program, with a request to complete the
Hardship Affidavit/RMA and the IRS Form 4506-T. All items were completed and returned by the requested due date.

On June 26, 2012 I received a letter, with a request to complete the IRS Form 4506-T. Spoke with Mr. Bates for clarification since I
had already sent and item was completed and returned by the requested due date.

I then received another request for additional information dated July 12, 2012. Again I spoke with Mr. Bates for clarification. All
items completed, which consisted of 21 pages were returned by the requested due date. Items were faxed and I received the fax
confirmation that all 21 pages were sent.

On August 3, 2012 I spoke with Damion Bates to make sure that they had received all 21 pages I had sent on July, 27, 2012 via fax.
He informed me that the documents had been received, were in review and that he would check back with me in 7 days for a status
update on the process.


                                                                                                         KSMITH003297
                  Case 2:19-cv-00538-JCC Document 100-18 Filed 04/01/21 Page 3 of 3

                                       Home Loan Modification Overview Chronology
                                                        From 2007 to 2015
On August 6, 2012 I received a letter dated August 3, 2012 via FedEx, stating “We reviewed your request for a home loan
modification. Unfortunately, your home loan is not eligible for the modification assistance for the following reason(s): Your Loan is
not eligible for a modification because you did not provide us with the documents we requested.” I immediately called Mr. Bates.
He said that he was not aware of the letter. He said that he would take a look at the file and how some items could have been
incomplete. As he tried to rush me of the phone letting me know I could do a short sale and or call a counselor. I told him to hold
up! I want to know what they are specifically referring too as I sent all they asked for and explained each item in the letter I sent as I
did each time I sent them documents. He went on to say that there were three items: The Utility Bill I sent did not have the service
address. Which was incorrect; How they asked for two months of Bank Statements, but they only got July; Again I asked were his
pages numbered, he said yes, So I asked how is it that you received all 21 pages, yet the June statement is pages 8-12?; He just went
on to say they did not get it and how I also did not send my 2010 and 2011 tax returns. I explained again about the information
received from the IRS which was included in the documents I sent explain why they were having problems with the IRS FORM 4506-
T, etc... I asked could I not just resend the information. He told me no, because now that I was declined that I would have to wait 30
days, I could resubmit , but I would have to start all over. He went on to tell me that I could look at other options and how
Foreclosure can and will start. He also informed me that he would still be my rep though he would only follow up every 30 days vs 7
and only for the next 90 days.

I have every intention of refilling my application and paperwork. Though, my concern is that this all sounds like a way to just force
me out. As I received a call from some realtor the same day asking had I gotten a letter for BOA about him helping me to short sale
my home? I also contacted the HUD Counselor to request mediation just in case their plan was to foreclose on me right way before
the 30 days in which I could reapply. I do not see what the big deal about resending the documents was. Documents I know they got
and it is real clear cannot or choose not to read!

Thank you in advance for your time and if you have any other questions or need any additional information, please do not hesitate
to contact me.

Sincerely,



Karen D. Smith




                                                                                                           KSMITH003298
